DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on   is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on   has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21, 23, 24, 27-30, 33-37, and 41-54 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 23, 24, 27-30, 33-37, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. US 2013/0142259 in view of Lin et al. US 2018/0324454
As to claim 21,  Lim teaches a video decoding method, comprising: determining whether to use a merge mode using a merge identifier for a target block; [fig. 1; fig. 18; ¶ 0064; ¶  0090; ¶  0292]  wherein a specific prediction mode among a plurality of prediction modes is selected only in a case that that merge mode is performed. [fig. 1; fig. 18; ¶ 0064; ¶  0090; ¶  0292]  
Lim does not explicitly teach generating a merge list for the target block; and performing an inter prediction for the target block using the merge list, wherein the inter prediction for the target block is performed using an average of motion vectors of a plurality of merge candidates in the merge list.
 Lin teaches generating a merge list for the target block; [abstract; figs 4-6; fig. 8; ¶ 0033-0034; ¶ 0046-0053; ¶ 0071] and performing an inter prediction for the target block using the merge list, wherein the inter prediction for the target block is performed using an average of motion vectors of a plurality of merge candidates in the merge list. [fig. 2; figs. 4-6; fig. 8; ¶ 0046-0055; ¶ 0060-0063; ¶ 0071]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Lin with the teachings of Lim for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Lin in order to improve the similar device (apparatus, method, or product) of Lim in the same way and yield the predictable result of improved coding efficiency.	
As to claim 28, Lim teaches a video encoding method, a merge identifier indicating whether to use a merge mode is to decode the target block, [fig. 1; fig. 18; ¶ 0064; ¶  0090; ¶  0292]   
Lim does not explicitly teach generating a merge list for the a target block; and generating a merge index, and inter prediction for the target block is performed using a motion vector which is equal to an average of motion vectors of a plurality of merge candidates in the merge list.  
Lin teaches generating a merge list for a target block; [abstract; figs 4-6; fig. 8; ¶ 0033-0034; ¶ 0046-0053; ¶ 0071] and generating a merge index, [figs. 4-6; fig. 8; ¶ 0046; ¶ 0049¶ 0071] and inter prediction for the target block is performed using a motion vector which is equal to an average of motion vectors of a plurality of merge candidates in the merge list. [fig. 2; figs. 4-6; fig. 8; ¶ 0046-0055; ¶ 0060-0063; ¶ 0071]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Lin with the teachings of Lim for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Lin in order to improve the similar device (apparatus, method, or product) of Lim in the same way and yield the predictable result of improved coding efficiency.	
As to claim 34, Lim (modified by Lin) teaches, using the motivation above, a non-transitory computer-readable medium storing a bitstream generated by the video encoding method of claim 28.  [Lin - ¶ 0074; see rejection of claim 28 above]
As to claim 35, Lim teaches a non-transitory computer-readable medium storing a bitstream, the bitstream comprising: encoded information for a target block; [figs. 1-18; ¶ 0060-0081] wherein decoding for the target block is performed using the encoded information, [figs, 1-18; ¶ 0082-0099] 
Lim does not explicitly teach a merge list for the target block is generated for the decoding, and inter prediction for the target block is performed using an average of motion vectors of a plurality of merge candidates in the merge list. 
Lin teaches a merge list for the target block is generated for the decoding, [abstract; figs 4-6; fig. 8; ¶ 0033-0034; ¶ 0046-0053; ¶ 0071] and inter prediction for the target block is performed using an average of motion vectors of a plurality of merge candidates in the merge list. [fig. 2; figs. 4-6;  fig. 8; ¶ 0046-0055; ¶ 0060-0063; ¶ 0071]
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Lin with the teachings of Lim for the benefit of combining prior art elements of a known method to yield a predictable result of improved coding efficiency. In addition, one of ordinary skill in the art would have been prompted to incorporate or use the known techniques of Lin in order to improve the similar device (apparatus, method, or product) of Lim in the same way and yield the predictable result of improved coding efficiency.
 As to claim 41, Lim (modified by Lin) teaches, using the motivation above, the limitations of claim 21. Lin teaches the average of motion vectors of the plurality of merge candidates in the merge list is used to generate a prediction block for the inter prediction.  [fig. 2; figs. 4-6;  fig. 8; ¶ 0046-0055; ¶ 0060-0063; ¶ 0071]
As to claim 42, Lim (modified by Lin) teaches, using the motivation above, the limitations of claim 41. Lin teaches the prediction block is one of two prediction blocks used for bi-directional prediction for the target block. [figs. 4-6; ¶ 0046-0054]
As to claim 43, Lim (modified by Lin) teaches, using the motivation above, the limitations of claim 21. Lin teaches a motion vector for the inter prediction for the target block is the average of motion vectors of the plurality of merge candidates in the merge list, and the motion vector for the inter prediction for the target block indicates a prediction block for the inter prediction.  [fig. 2; figs. 4-6;  fig. 8; ¶ 0046-0054; ¶ 0060-0063; ¶ 0071]
As to claim 44, Lim (modified by Lin) teaches, using the motivation above, the limitations of claim 21. Lin teaches the inter prediction for the target block is performed based on four motion vectors of reference blocks adjacent to the target block.  [fig. 3; ¶ 0014-0019; ¶ 0030-0031; ¶ 0046-0051] 
As to claim 45, Lim (modified by Lin) teaches, using the motivation above, the limitations claim 21. Lin teaches the inter prediction for the target block is performed based on four motion vectors of one or more merge lists.  [fig. 3; ¶ 0014-0019; ¶ 0030-0031; ¶ 0046-0054] 
As to claim 46, Lim (modified by Lin) teaches, using the motivation above, the limitations of claim 28. Lin teaches the prediction block is one of two prediction blocks used for bi-directional prediction for the target block.  [figs. 4-6; ¶ 0046-0054]
As to claim 47, Lim (modified by Lin) teaches, using the motivation above, the limitations of claim 28. Lin teaches the motion vector for the inter prediction for the target block indicates a prediction block for the inter prediction.  [fig. 2; figs. 4-6;  fig. 8; ¶ 0046-0055; ¶ 0060-0063; ¶ 0071]
As to claim 48, Lim (modified by Lin) teaches, using the motivation above, the limitations of claim 28. Lin teaches decoding for the target block using inter prediction is performed based on four motion vectors of reference blocks adjacent to the target block.  [fig. 3; ¶ 0014-0019; ¶ 0030-0031; ¶ 0046-0054] 
As to claim 49, Lim (modified by Lin) teaches, using the motivation above, the limitations of claim 28. Lin teaches decoding for the target block using inter prediction is performed based on four motion vectors of one or more merge lists.  [figs. 3-6; ¶ 0014-0019; ¶ 0030-0031; ¶ 0046-0051] 
As to claim 50, Lim (modified by Lin) teaches, using the motivation above, the limitations of claim 35. Lin teaches the average of motion vectors of the plurality of merge candidates in the merge list is used to generate a prediction block for the inter prediction.  [fig. 2; figs. 4-6;  fig. 8; ¶ 0046-0055; ¶ 0060-0063; ¶ 0071]
As to claim 51, Lim (modified by Lin) teaches, using the motivation above, the limitations of claim 50. Lin teaches the prediction block is one of two prediction blocks used for bi-directional prediction for the target block.  [figs. 4-6; ¶ 0046-0054]
As to claim 52, Lim (modified by Lin) teaches, using the motivation above, the limitations of claim 35. Lin teaches a motion vector for the inter prediction for the target block is the average of motion vectors of the plurality of merge candidates in the merge list, and the motion vector for the inter prediction for the target block indicates a prediction block for the inter prediction.  [fig. 2; figs. 4-6;  fig. 8; ¶ 0046-0055; ¶ 0060-0063; ¶ 0071]
As to claim 53, Lim (modified by Lin) teaches, using the motivation above, the limitations of claim 35. Lin teaches the inter prediction for the target block is performed based on four motion vectors of reference blocks adjacent to the target block.  [figs. 3-6; ¶ 0014-0019; ¶ 0030-0031; ¶ 0046-0051] 
As to claim 54, Lim (modified by Lin) teaches, using the motivation above, the limitations of claim 35. Lin teaches the inter prediction for the target block is performed based on four motion vectors of one or more merge lists. [figs. 3-6; ¶ 0014-0019; ¶ 0030-0031; ¶ 0046-0054] 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNER HOLDER whose telephone number is (571)270-1549.  The examiner can normally be reached on M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571.272.7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNER N HOLDER/Primary Examiner, Art Unit 2483